DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.

	At pages 7-8 of the arguments, applicant argues in connection with claim 1 (and by extension, claim 8):

    PNG
    media_image1.png
    464
    590
    media_image1.png
    Greyscale


The examiner respectfully disagrees.  Paragraph 32 of applicant’s specification discloses:

    PNG
    media_image2.png
    372
    785
    media_image2.png
    Greyscale

Importantly, paragraph 32 recognizes that “the fault location unit can pass one or more electrical signals to the electrical system, and on the basis of those electrical signals, identify a location of the electrical fault with in the electrical [system]”, and that “depending on a position, within the electrical system, where a secondary signal is measured and a position where a corresponding applied signal is passed, the location of the electrical fault is determined”.  Further regarding operation of a fault unit, paragraph 63-66 of the specification discloses in connection with Fig. 4:

    PNG
    media_image3.png
    155
    776
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    319
    805
    media_image4.png
    Greyscale

Importantly, paragraph recognizes that the fault location unit 150 can include only one scan circuit 152 and paragraph recognizes that scan circuit 152 can evaluate the return signal 157 to determine whether the electrical fault is present on the electrical path 400.  Further, paragraph 65 recognizes that each scan circuit 152 can be associated with a particular respective portion of the electrical system 130 (e.g., a particular wire, interconnection, circuit or portion thereof), and as such, the detection signal 155 is indicative of a location of the electrical fault, since the detection signal 155 from a given scan circuit 152 indicates the electrical fault is located in the portion of the electrical system 130 associated therewith.  The claims of the present application are interpreted in light of the specification, including the passages set forth above.

	The prior art of US 2006/0186105 to Voeltzel et al. (Voeltzel) is now considered.  As discussed at pages 3-4 of the previous Office action, in Voeltzel’s arrangement the current supplied to one of the bus bars 40, 42 is a first distributed signal, and a current 

	At 8 of the arguments, applicant argues in connection with claim 15 as follows:

    PNG
    media_image5.png
    388
    598
    media_image5.png
    Greyscale

The examiner respectfully disagrees.  First, as discussed in the Office action at page 12, in Sorensen’s arrangement the vehicle (e.g., an aircraft) is clearly being tested in an offline state in which the vehicle’s propulsion system is not intended to be operated (see, e.g., Fig. 1).  Applicant does not dispute the Office action’s position in this regard.  Sorensen concerns the detection of intermittent electrical faults in vehicle systems and discloses performing this detection by, for example, grounding nodes connected to a harness 11 of the vehicle in order to diagnose/verify proper connection (Sorensen, e.g., paragraph 30) and causing current to flow through parasitic diodes of any electronics devices attached to the wiring harness (Sorensen, e.g., paragraph 34).  One of ordinary skill the art would clearly appreciate that introducing electrical changes to the harness 11 of the vehicle/aircraft, while useful for diagnosing electrical issues in an offline state, would be undesirable when the vehicle is online/operational.  Such understanding is 

	The rejection of claims 1-20 is therefore maintained as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0186105 to Voeltzel et al. (Voeltzel).

	Regarding claim 1, Voeltzel discloses a system comprising:
	a location unit configured to direct a distribution of electrical signals through different conductive pathways to several components of an electric system of a vehicle, the location unit configured to receive a modified version of one or more of the electric signals, wherein the one or more electric signals is changed into the modified version by one or more of the conductive pathways, the location unit configured to determine a location of an electric fault in the electric system based on a measurement position where the modified version of the one or more electric signals is measured and an application position where the one or more electric signals is changed into the modified version (Voeltzel, e.g., Fig. 1, location unit in the form of power source 34, e.g., a conventional vehicle battery) in combination with ground fault detector 132; power source 34 directs a distribution of electrical signals through different conductive pathways to several components of an electric system of a vehicle, one of which is a heatable laminated 
transparency 10; in Voeltzel’s arrangement, the current supplied to one of the bus bars 40, 42 is a first distributed signal, and a current returned from the other one of the bus bars 40, 42 that is different than the supplied current, e.g., a discrepancy due to a ground fault, is a modified version of the first distributed signal; Voeltzel’s arrangement is configured to determine a location of an electric fault in the electric system based on a measurement position where the modified version of the one or more electric signals is measured (e.g., bus position at which return current is measured) and an application position where the one or more electric signals is changed into the modified version (e.g., bus position at which supply current is applied; a determination of a ground fault by ground fault detector 132 is a determination that a ground fault is located in the heated windshield circuit).

	To the extent that applicant would disagree with the examiner’s characterization of Voeltzel’s power source 34 as directing a distribution of electrical signals through different conductive pathways to several components of an electric system of a vehicle, 

	Regarding claim 2, Voeltzel as applied to claim 1 is not relied upon as explicitly disclosing wherein the location unit is configured to direct the distribution of the electric signals through the conductive pathways that are used to conduct control signals to the electric system of the vehicle for control of movement of the vehicle.  In particular, while Voeltzel is understood to disclose that the location unit is configured to direct the distribution of the electric signals through the conductive 

	Regarding claim 3, Voeltzel discloses wherein the location unit is configured to determine the location of the electric fault by comparing at least one of the electric signals in the distribution with the modified version of the one or more electric signals (see Voeltzel as applied to claim 1, comparator, e.g., a ground fault detector 132).

	Regarding claim 4, Voeltzel as applied to claim 1 at least suggests wherein the location unit includes plural scan circuits each configured to direct a subset of the distribution of the electric signals into a different portion of the electric system and determine the location of the electric fault within the corresponding portion of the electric system (see Voeltzel as applied to claim 1, Voeltzel at least suggests that the arrangement of Fig. 1 can be used in connection with different vehicle components, such as windshields, sidelights, back lights, sunroofs, and moon roofs (Voeltzel, e.g., paragraph 19); it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Voeltzel to duplicate the automotive transparency 10 and associated ground fault detector 132 at multiple components throughout a vehicle, with all being powered by a common power source 34, e.g., a conventional vehicle battery, for at least the reason that each component (e.g., windshields, sidelights, back lights, sunroofs, and moon roofs) would realize a benefit from being heated, e.g., clearing away ice and condensation).  

	Regarding claim 5, Voeltzel discloses a coupling unit configured to disconnect the location unit from the electric system of the vehicle (Voeltzel, e.g., paragraph 44, interruption of the electric power necessarily requires a coupling unit, e.g., a switch or relay).

	Regarding claim 6, Voeltzel as applied to claim 1 is not relied upon as explicitly disclosing a control unit configured to prevent the location unit from directing the distribution of the electrical signals through the conductive pathways unless the vehicle is in a state where the distribution of the electric signals does not change or cause movement of the vehicle.  One of ordinary skill in the art would nonetheless understand that Voeltzel’s arrangement of Fig. 1 relies on a vehicle-based power source (e.g., a conventional battery).  The examiner takes Official notice of the fact that electronic systems for controlling vehicle movement were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, and that such systems also rely on a vehicle-based power source (e.g., a conventional battery) for operation.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Voeltzel to include a control unit configured to prevent the location unit from directing the distribution of the electrical signals through the conductive pathways unless the vehicle is in a state where the distribution of the electric signals does not change or cause movement of the vehicle.  In this way, power for ensuring operation of electronic systems for controlling vehicle movement may be prioritized over less-critical electrical accessories, such as heated windshield of the type disclosed by Voeltzel.

	Regarding claim 7, Voeltzel discloses wherein the location unit is configured to determine the location of the electric fault as the location of an electric short. 

	Claim 8 recites a method comprising:
	directing a distribution of electrical signals through different conductive pathways to several components of an electric system of a vehicle;
	receiving a modified version of one or more of the electric signals, wherein the one or more electric signals is changed into the modified version by one or more of the conductive pathways; and
	determining a location of an electric fault in the electric system based on a measurement position where the modified version of the one or more electric signals is measured and an application position where the one or more electric signals is changed into the modified version,
and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 1.

	Claim 9 recites wherein the distribution of the electric signals is directed through the conductive pathways that are used to conduct control signals to the electric system of the vehicle for control of movement of the vehicle and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 2.

10 recites wherein the location of the electric fault is determined by comparing at least one of the electric signals in the distribution with the modified version of the one or more electric signals and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 3.

	Claim 11 recites wherein directing the distribution of electric signals into the electric system includes directing a subset of the distribution of the electric signals into each of plural, different portions of the electric system and determining the location of the electric fault within at least one of the portions of the electric system and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 4.

	Regarding claim 12, Voeltzel discloses disconnecting a location unit that generates the distribution of the electric signals, from the electric system of the vehicle based on an operating state of the vehicle (Voeltzel, e.g., paragraph 44, electrical power from the first and second bus bars 40, 42 can be interrupted in the event of a ground fault; interruption of power necessarily requires a coupling unit, e.g., a switch/relay).

	Claim 13 recites preventing a location unit that generates the distribution of the electric signals from generating the electric signals unless the vehicle is in a state where the distribution of the electric signals does not change or cause movement of the vehicle and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 6.

	Claim 14 recites wherein the location of the electric fault is determined as the location of an electric short and is rejected under 35 U.S.C. 103 as being unpatentable over Voeltzel for reasons identical to those set forth above in connection with claim 7.
	
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0268507 to Sorensen (Sorensen).

	Regarding claim 15, Sorensen discloses a system comprising:
	a location unit configured to direct electrical signals through different conductive pathways to several components of an electric system of a vehicle, the location unit configured to receive a modified version of one or more of the electric signals, wherein the one or more electric signals is changed into the modified version by one or more of the conductive pathways, the location unit configured to determine a location of an electric fault in the electric system based a difference between (a) at least one of the electric signals and (b) the modified version of the one or more electric signals (Sorensen, e.g., Fig. 1, tester 10; also see Figs. 2-3 and paragraphs 29-35; also see paragraph 36, changing voltage at node 33 indicative of fault in response to vibration; also see paragraph 41, other comparators may fire due to weaker signals that couple into other sense lines from the active sense 

	Sorensen discloses a control unit in the form of a computer 4 (see, e.g., Fig. 1 and paragraph 28) for controlling the tester 10, but does not explicitly disclose that the control unit is configured to prevent the location unit from directing the electrical signals through the conductive pathways unless the vehicle is in a state where the electric signals do not change or cause movement of the vehicle.  The examiner nonetheless notes that in Sorensen’s arrangement the vehicle (e.g., an aircraft) is clearly being tested in an offline state in which the vehicle’s propulsion system is not intended to be operated (see, e.g., Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure Sorensen’s control unit (e.g., computer 4) such that the location unit (e.g., tester 10) is prevented from directing the electrical signals through the conductive pathways unless the vehicle is in a state 

	Regarding claim 16, Sorensen discloses wherein the location unit is configured to determine the location of the electric fault also based on a measurement position where the modified version of the one or more electric signals is measured and an application position where the one or more electric signals that is changed into the modified version (see Sorensen as applied to claim 15, Sorensen’s determination of the location of an electric fault is dependent upon where a stimulus is applied and where a corresponding response is measured).

	Regarding claim 17, Sorensen at least suggests wherein the location unit is configured to direct the electric signals through the conductive pathways that are used to conduct control signals to the electric system of the vehicle for control of movement of the vehicle (Sorensen, e.g., Fig. 1, wiring harness of aircraft; altitude encoder and/or remote control head and associated conductors).

	Regarding claim 18, Sorensen discloses wherein the location unit includes plural scan circuits each configured to direct a subset of the electric signals into a different portion of the electric system and determine the location of the electric fault within the corresponding portion of the electric system (Sorensen, e.g., 

	Regarding claim 19, Sorensen discloses a coupling unit configured to disconnect the location unit from the electric system of the vehicle (Sorensen, e.g., Fig. 1 and paragraph 28, portion of tester 10 coupled to test connector 12 of the wiring harness 11).

	Regarding claim 20, Sorensen discloses wherein the location unit is configured to determine the location of the electric fault as the location of an electric short (see Sorensen as applied to claim 15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.